DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/12/2021 has been entered.
 Information Disclosure Statement
The information disclosure statement filed 7/12/2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.  
Acknowledgment
Claims 1, 4-5, 7-9, 13, 17, 20, 23 are amended and filed on 7/12/2021.
Claims 27-28 are newly added.
Allowable Subject Matter
Claims 1-5, 7-13, 17-20, 22-23, 27-28 are allowed.
As to claim 1, an apparatus, comprising: a tube enclosing a first channel filled with a first fluid; and a controller including a first fluid chamber coupled with the first channel, wherein the 
 In particular, Kennedy (US. 20070100235A1) is the closest prior art of record. Even though Kennedy discloses an apparatus, comprising: a tube enclosing a first channel filled with a first fluid; and a controller including a first fluid chamber coupled with the first channel, wherein the controller is configured to at least receive one or more haptic inputs indicating a desired deformation of the tube to perform an action associated with a surgical procedure, Kennedy fails to disclose the controller is configured to determine a first fluid pressure in the first channel corresponding to the desired deformation of the tube, the determination based at least on a deflection angle of the tube associated with the desired deformation, a diameter of the tube, and a first radius of the first channel.
Also, Hirata (US. 20050004433A1)is the closest prior art of record. Even though Hirata discloses an apparatus (Fig. 7), comprising: a tube (61, ¶0156) enclosing a first channel (61a, Fig. 7, Fig. 10, ¶0156) filled with a first fluid (¶0008); and a controller (Fig. 5, 30 which include 32 and 8 Fig. 7, ¶0116-¶0117) including a first fluid chamber (35a, 36U, 37U, 33a) coupled with the first channel (61a, ¶0132), wherein the controller is configured to at least receive one or more haptic inputs (signal from joystick 8a is an haptic inputs) indicating a desired deformation of the tube to perform an action associated with a surgical procedure (¶0132, endoscopic procedure ¶0005), determine a first fluid pressure in the first channel 
As to claim 20, a method, comprising: comprising: receiving one or more haptic inputs indicating a desired deformation of a tube to perform an action associated with a surgical procedure, the tube enclosing at least one channel filled with a fluid, determining a fluid pressure in the at least one channel corresponding to the desired deformation of the tube, the determining based at least a deflection angle of the tube associated with the desired deformation, a diameter of the tube, and a radius of the at least one channel in combination with other claimed structure was not found or rendered obvious by the prior art of record.
 In particular, Kennedy (US. 20070100235A1) is the closest prior art of record. Even though Kennedy discloses a method, comprising: receiving one or more haptic inputs indicating a desired deformation of a tube to perform an action associated with a surgical procedure, the tube enclosing at least one channel filled with a fluid, but Kennedy fails to disclose the step of determining a fluid pressure in the at least one channel corresponding to the desired deformation of the tube, the determining based at least a deflection angle of the tube associated with the desired deformation, a diameter of the tube, and a radius of the at least one channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see remark, filed 7/12/2021, with respect to claim 1 and 20 and the limitation of determination of the fluid pressure base on a deflection angle, a diameter of the tube and a first radius of the first channel have been fully considered and are persuasive.  The 103 rejection of claims 1 and 20 has been withdrawn. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAMZA A DARB/Examiner, Art Unit 3783                

/Lauren P Farrar/Primary Examiner, Art Unit 3783